Citation Nr: 0113469	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served with the New Philippine Scouts from 
February 1946 to January 1949.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 12, 2000, determination by the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO) that the appellant was not eligible for VA nonservice-
connected death pension benefits because of the veteran's 
service.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.  
The appellant was notified of the information and evidence 
needed to substantiate this claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran's certificate of service reveals that he 
served with the New Philippine Scouts from February 1946 to 
January 1949.

3.  The veteran did not have the requisite military service 
for nonservice-connected pension benefits; therefore, the 
appellant is not entitled to nonservice-connected death 
pension benefits.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA death 
pension benefits for the appellant.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1, 3.3, 3.8, 3.203 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1949, the veteran submitted his WD AGO Form 53-280 
(enlisted record and report of separation, certificate of 
service).  That document reflects that he served with the New 
Philippine Scouts from February 1946 to January 1949.

In January 1963, the service department provided the 
veteran's service medical records to the RO.  The service 
department did not indicate that he had additional, or a 
different type of, service.

During the veteran's lifetime, he always maintained that his 
only service was with the New Philippine Scouts.

In an August 1999 statement, the appellant reported that the 
veteran was a New Philippine Scout.  She submitted a 
certificate of service from the Army of the United States 
revealing that he served as a New Philippine Scout from 
February 1946 to January 1949.

In her notice of disagreement and VA Form 9, she argued that 
the veteran should not be considered a New Philippine Scout 
for purposes of nonservice-connected death pension benefits 
because he served from February 1946 to January 1949, which 
included a period of war.

Legal Criteria

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

World War II is a period of war.  38 U.S.C.A. § 101(11).  The 
term "World War II" means the period beginning on December 
7, 1941, and ending on December 31, 1946.  38 U.S.C.A. 
§ 101(8).

The applicable laws and regulations provide that service in 
the Philippine Scouts enlisted under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance, 
compensation for service-connected disability, and DIC for 
service-connected death.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This does 
not apply to officers who were commissioned in connection 
with the administration of Public Law 190.  See 38 U.S.C.A. § 
107(b); Rosalinas v. Brown, 5 Vet. App. 1 (1993); 38 C.F.R. § 
3.8(b).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department or is a copy of 
an original document issued by a public custodian of records, 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203 (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  Furthermore, this law defines a "claimant" as 
any individual applying for, or submitting a claim for, any 
benefit under the laws administered by VA.  This law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the May 12, 2000, letter that the veteran's only 
service was in the New Philippine Scouts and that, therefore, 
she was not eligible for nonservice-connected death pension 
benefits.  That is the key question in this case, and that 
letter - as well as the statement of the case - informed her 
that evidence of service was needed to substantiate her 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the May 12, 2000, 
letter and the statement of the case informed her of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements. 

Second, VA has a duty to assist a claimant in obtaining 
evidence to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The veteran had submitted evidence of 
his service, and the appellant has not referenced any 
evidence that has not been obtained and might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.

Thus, VA's duty to notify and assist the appellant has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  Accordingly, there is no need for the case 
to be remanded for the RO to consider it under the provisions 
of the new legislation.

The appellant does not dispute the dates of the veteran's 
service.  She even initially acknowledged that the veteran 
was a New Philippine Scout.  She merely contends that she 
should be entitled to nonservice-connected death pension 
benefits because he served from February 1946 to January 
1949.  The veteran's service from February 1946 to January 
1949, which includes service during a period of war, is not 
in question.

The veteran's enlistment as a Philippine Scout was in 
February 1946, was under Section 14, Public Law 190, 79th 
Congress, as that was the only authority for enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947.  See 38 C.F.R. § 3.8(b).  Service 
records show the veteran was not commissioned as an officer 
during this period.  Unlike service in the Regular Philippine 
Scouts or "old" Scouts, the veteran's service by law is 
deemed not to be qualifying service for non-service-connected 
disability pension benefits.  See id.  The law precludes 
basic eligibility for nonservice-connected death pension 
based on the veteran's service.

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law.  38 
U.S.C.A. §§ 101, 107(a), 1521, 1541 (West 1991 & Supp 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1, 3.3, 3.8 (2000).  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 


